                                                                                            Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
 Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 1 of 28 PageID #: 12
                          EXHIBIT A                                    1911-CC00918

      IN THE CIRCUIT COURT OF ST. CHARLES COUNTY, MISSOURI

LARRY WYATT,                         )
                                     )
             Plaintiff,              )
                                     )           Case Number:
vs.                                  )
                                     )
GENERAL MOTORS LLC,                  )           Division Number:
                                     )
Serve at:                            )
CSC of St. Louis County, Inc.,       )
130 South Bemiston Avenue, Suite 700 )
Clayton, Missouri 63105              )
                                     )
             Defendant.              )

                                       PETITION

       COMES NOW Plaintiff, Larry Wyatt (“Plaintiff”), by and through undersigned

counsel, and for his Petition against Defendant, General Motors LLC (“Defendant”),

states to this Honorable Court as follows:

                                        PARTIES

       1.     Plaintiff is a former employee of Defendant, which operates the General

Motors, Wentzville facility in St. Charles County, Missouri. Plaintiff was subjected to

severe and pervasive racial discrimination, disability discrimination, retaliation, and a

hostile work-environment, all in violation of Title VII of the Civil Rights Act of 1964,

and the Americans with Disabilities Act, as discussed in more detail below.




                                             1
                                                                                                 Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
 Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 2 of 28 PageID #: 13




       2.     Plaintiff is a current resident and citizen of the State of Missouri and, was at

all times relevant herein, a resident and citizen of the State of Missouri who worked in St.

Charles County, Missouri.

       3.     At all times relevant herein, Plaintiff was an “employee” of Defendant as

defined by Title VII of the Civil Rights Act of 1964 (Title VII) and Title I of the ADA,

42 U.S.C. § 12111, et seq (ADA).

       4.     Defendant is a registered foreign Limited Liability Company organized

under the laws of Delaware in good standing in the State of Missouri with their principal

place of business in Delaware and conducting business in the Western District of

Missouri.

       5.     At all relevant times, Defendant was authorized to conduct business in the

State of Missouri and was conducting continuous and systematic business in the State of

Missouri.

       6.     Defendant had more than fifteen (15) employees on all relevant dates

contained herein.

       7.     Defendant is an “employer” within the meaning of Title VII, and the ADA .

                             JURISDICTION AND VENUE

       8.     The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       9.     Jurisdiction and venue are proper in St. Charles County, Missouri, pursuant

to RSMo. §§ 213.111.1, 287.780, and 508.010. Plaintiff received one Notice of Right to

Sue letter from the Equal Employment Opportunity Commission (the “EEOC”) on or


                                              2
                                                                                              Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
 Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 3 of 28 PageID #: 14




about June 26, 2019. A copy of Plaintiff’s Notice of Right to Sue from the EEOC is

attached hereto, marked as “Plaintiff’s Exhibit 1,” and is hereby incorporated as if fully

set forth herein.

          10.   Plaintiff’s cause of action arises out of conduct that took place in St.

Charles County, State of Missouri.



                          ADMINISTRATIVE PROCEDURES

          11.   The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

          12.   On or about February 1, 2019, Plaintiff timely filed with the MCHR and the

Equal Employment Opportunity Commission (the “EEOC”) – a Charge of Discrimination

(Plaintiff’s “Original Charge”) against Defendant on the basis of disability discrimination

and retaliation in violation of the MHRA and corresponding, federal anti-discrimination

laws including Title VII and the ADA. A copy of Plaintiff’s Original Charge is attached

hereto, marked as “Plaintiff’s Exhibit 2,” and is hereby incorporated as if fully set forth

herein.

          13.   On or about June 26, 2019, the EEOC issued Plaintiff his Notice of Right to

Sue (see Plaintiff’s Exhibit 1) related to Plaintiff’s aforementioned charge and amended

of discrimination, and this lawsuit is being filed within 90 days of the EEOC’s issuance

of said Notice.

          14.   Plaintiff’s Charges provided the MCHR and the EEOC sufficient

opportunity to investigate the full scope of the controversy between the parties and,


                                              3
                                                                                                 Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
 Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 4 of 28 PageID #: 15




accordingly, the sweep of this judicial complaint may be, and is, as broad as the scope of

an MCHR or EEOC investigation that could reasonably be expected to have grown out of

Plaintiff’s Charges.

       15.     Plaintiff has satisfied all private, administrative, and judicial prerequisites

to the institution of this action, and this Petition is being filed within all applicable

statutes of limitations.

                           GENERAL FACTUAL ALLEGATIONS

       16.     The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       17.     Plaintiff is an African American male.

       18.     Plaintiff began working for Defendant in approximately June of 2014 as a

line worker.

       19.     Beginning in approximately early 2015, Plaintiff became aware of several

racially discriminatory actions and illegal workplace practices, the most pervasive and

severe of which came from Plaintiff’s co-worker, Sean Taylor.

       20.     Taylor is also an African American male.

       21.     Taylor habitually called Plaintiff “nigger” in the workplace.

       22.     Taylor threatened to stab Plaintiff.

       23.     Taylor told other co-workers not to speak to Plaintiff.

       24.     Taylor derided Plaintiff’s taste in music, telling Plaintiff to “turn off the

white boy shit,” if Plaintiff played music that was not Hip Hop or Rap.




                                               4
                                                                                               Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
 Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 5 of 28 PageID #: 16




         25.   Taylor harassed and humiliated Plaintiff in front of his peers, saying

Plaintiff was not “black enough.”

         26.   Plaintiff’s co-workers, Allen Spears and Randy Burns, also engaged in

similarly harassing behavior to Taylor’s through-out Plaintiff’s employment.

         27.   Plaintiff asked Taylor to stop these actions and told Taylor that it made

Plaintiff uncomfortable.

         28.   Plaintiff made formal complaints to Defendant’s HR representatives, Len

Ford and Nick Miller, about this behavior.

         29.   No investigation into Plaintiff’s harassment was ever initiated.

         30.   After Plaintiff reported his co-worker’s behavior, his hours began being

removed and documented incorrectly.

         31.   Plaintiff was threatened with disciplinary action over incidents that did not

occur.

         32.   At one-point, James Donnelly physically grabbed Plaintiff in the work

place to discipline him.

         33.   Defendant then suspended Plaintiff without pay for periods of several days

to weeks from January to May of 2018.

         34.   After several months of these threats, Plaintiff was terminated on August 7,

2018.

         35.   On information and belief, the forced administrative leaves were part of a

retaliatory scheme against Plaintiff for Plaintiff’s complaints about discriminatory acts,

his filing of grievances, and his disability.


                                                5
                                                                                               Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
 Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 6 of 28 PageID #: 17




       36.      The hostile work environment, discriminatory behavior, and retaliation

continued through Plaintiff’s tenure as an employee of Defendant.

       37.      Plaintiff received meritless negative write-ups from Defendant and its

agents approximately every few weeks through his tenure as an employee of Defendant.

       38.      Plaintiff was targeted with meritless investigations, which were part of a

retaliatory scheme against Plaintiff for Plaintiff’s complaints about discriminatory acts,

his filing of grievances, and his disability.

       39.      As a result of the ongoing and continuing discrimination, retaliation, and

hostile working conditions, Plaintiff’s working conditions were so intolerable that no

reasonable person in his position would be able to continue working at Defendant.

       40.      Plaintiff suffered from depression.

       41.      Plaintiff’s depression has affected and continues to affect his neurological

system, as diagnosed and treated by his various medical providers, as discussed in more

detail below.

       42.      Therefore, as discussed below, by virtue of Plaintiff’s aforementioned

debilitating depression, Plaintiff is also a member of another ADA protected class;

namely, he is a member of the ADA’s protected class related to his disability.

       43.      Plaintiff’s Supervisor, James Donnelly (herein after referred to sometimes

as “Donnelly”), would treat Plaintiff differently than his non-disabled coworkers.

       44.      Donnelly would call Plaintiff “Special” and “Special K” referring to his

mental health.




                                                6
                                                                                                  Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
 Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 7 of 28 PageID #: 18




       45.      Donnelly meant these comments to humiliate Plaintiff in front of

coworkers.

       46.      Plaintiff was humiliated by these comments, told Donnelly as much, and

asked him to stop.

       47.      Plaintiff reported Donnelly to HR when Donnelly did not stop with the

name-calling.

       48.      Defendant did nothing to stop Donnelly’s harassment.

        49.     Donnelly then began following Plaintiff around the work place after his

reports to HR.

        50.     At one-point, Donnelly approached Plaintiff and verbally threatened

Plaintiff. Donnelly then grabbed plaintiff and physically abused him.

        51.     Plaintiff was terminated due to his reports to HR and because of his

disability.

        52.     Through        present   day,   Plaintiff’s   aforementioned   depression   has

substantially limited one or more of his “major life activities,” as the term is defined

under the ADA.

        53.     Plaintiff is under information and belief that Defendant treated Plaintiff’s

aforementioned physical impairment as one that substantially limited one or more of

Plaintiff’s life activities.

        54.     Alternatively, Defendant and its supervisory agents treated Plaintiff as

though he had an impairment which substantially limits a major life activity.

                COUNT I: DISABILITY DISCRIMINATION-HOSTILE


                                                  7
                                                                                            Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
 Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 8 of 28 PageID #: 19




                                WORK-ENVIRONMENT
                                 Violation of the ADA

       55.    The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       56.    Plaintiff, by virtue of his disability, is a member of a class of persons

protected by the ADA.

       57.    During the course of the Plaintiff’s employment with Defendant, Plaintiff

was subjected to severe and unwelcome discrimination based on his disability, including,

but not limited to, that contained within this Petition.

       58.    The offensive, harassing, and discriminatory conduct was sufficiently

severe and/or pervasive that a reasonable person in Plaintiff’s position would find

Plaintiff’s work environment to be hostile and/or abusive.

       59.    Specifically, with regard to Plaintiff’s discharge claim:

              a.     The deliberate actions of Defendant and its supervisory agents

                     and/or employees, and possibly others, rendered working conditions

                     intolerable for Plaintiff, as a result of Plaintiff’s disability;

              b.     Plaintiff’s working conditions were outrageous and continuous.

              c.     Defendant knew of and participated in said discriminatory conduct,

                     as Plaintiff made several requests for investigation and objected to

                     the conduct;

              d.     Plaintiff gave Defendant a reasonable chance to resolve the problem,

                     and no meaningful remedial actions were taken; and



                                               8
                                                                                                Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
 Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 9 of 28 PageID #: 20




              e.      Defendant terminated Plaintiff’s employment.

       60.    At the time the offensive, harassing, and discriminatory conduct occurred,

and as a result of that conduct, Plaintiff believed his work environment to be hostile

and/or abusive, and said conduct adversely affected the terms, conditions, and/or

privileges of Plaintiff’s employment with Defendant.

       61.    Defendant knew or should have known of the disability discrimination as

Plaintiff had previously requested reasonable accommodations.

       62.    Defendant failed to exercise reasonable care to prevent and promptly

correct the aforementioned offensive, harassing, and discriminatory conduct by

Defendant, including, but not limited to, one or both of the following:

              a. Failing to make good-faith efforts to establish and enforce policies to

                   prevent illegal discrimination against its employees, including disability

                   discrimination; and/or

              b. Failing to properly train and/or otherwise inform their supervisors and

                   employees concerning their duties and obligations under the civil rights

                   laws, including the MHRA.

       63.    Plaintiff’s disability was, at the very least, a contributing factor in

Defendant’s disparate treatment of Plaintiff.

       64.    As a direct and proximate result of the foregoing, Plaintiff suffered

intentional discrimination because of his disability, in violation of the ADA at the hands

of Defendant during the course of Plaintiff’s employment.




                                                9
                                                                                                 Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 10 of 28 PageID #: 21




       65.     As a direct and proximate result of Defendant’s actions and/or omissions,

Plaintiff has been, and continues to be, deprived of income, as well as other monetary and

non-monetary benefits.

       66.     As a direct and proximate result of Defendant’s actions and/or omissions,

Plaintiff has suffered, and continues to suffer, garden variety emotional distress and other

related non-medical bill compensatory damages.

       67.     By failing to take prompt and effective remedial action - e.g., failing to

investigate Plaintiff’s reports of discrimination and harassment, reprimanding Plaintiff’s

direct supervisor(s); and/or terminating their employment – Defendant, in effect,

condoned, ratified, and/or authorized the harassment, discrimination, and retaliation

against Plaintiff.

       68.     As shown by the foregoing, Defendant’s conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights

of others, including the rights of Plaintiff, thus justifying an award of punitive damages in

an amount sufficient to punish Defendant and/or to deter them and others from like

conduct in the future.

       69.     Plaintiff is entitled to recover reasonable attorneys’ fees associated with the

prosecution of the above-captioned cause of action against Defendant, as provided by the

ADA.

       70.     Plaintiff is entitled to recover costs associated with the prosecution of the

above-captioned cause of action against Defendant, as provided by the ADA.




                                              10
                                                                                               Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 11 of 28 PageID #: 22




       WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages

– compensatory, nominal, and/or punitive – in such an amount in excess of $25,000.00 as

is deemed fair and reasonable; for reasonable attorneys’ fees; for costs; for interest, as

allowed by law; and for such other and further relief deemed just and proper under the

circumstances.

             COUNT II: DISABILITY DISCRIMINATION-RETALIATION
                              Violation of the ADA

       71.     The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       72.     As contained in this Petition, Plaintiff engaged in protected activities,

including, but not limited to, requesting reasonable accommodations for his disability.

       73.     As a result of engaging in said protected activities, Plaintiff has suffered,

and continues to suffer, adverse employment actions, as alleged in this Petition,

including, but not limited to having his employment terminated.

       74.     Specifically, with regard to Plaintiff’s constructive discharge claim,

Defendant retaliated against Plaintiff by:

               a.     Rendering working conditions intolerable for Plaintiff, as a result of

                      Plaintiff’s disability;

               b.     Plaintiff’s working conditions were outrageous and continuous and

                      while Plaintiff did not assume the worst immediately, Plaintiff’s

                      fears were confirmed by:




                                                11
                                                                                            Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 12 of 28 PageID #: 23




                    i.      The complaints and requests for investigation Plaintiff made

                            to Defendant;

                   ii.      The inaction of Defendant in addressing and remedying

                            Plaintiff’s complaints and requests for investigation; and

                  iii.      The continued harassment and discrimination against Plaintiff

                            by Defendant.

             c.      Defendant knew of and participated in said discriminatory conduct,

                     as Plaintiff made several requests for investigation;

             d.      Plaintiff gave Defendant a reasonable chance to resolve the problem,

                     and no meaningful remedial actions were taken; and

             e.      Defendant terminated Plaintiff due to his Disability and reports of

                     disability harassment and discrimination.

      75.    Plaintiff’s engaging in said protected activities was, at the very least, a

motivating factor in the adverse employment actions suffered by Plaintiff.

      76.    As a direct and proximate result of the foregoing, Plaintiff suffered

intentional discrimination – because of his disability, in violation of the ADA – at the

hands of Defendant during the course of his employment.

      77.    As a direct and proximate result of the actions and/or omissions of

Defendant, Plaintiff has been, and continues to be, deprived of income, as well as other

monetary and non-monetary benefits.




                                            12
                                                                                                   Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 13 of 28 PageID #: 24




       78.       As a direct and proximate result of the actions and/or omissions of

Defendant, Plaintiff has suffered, and continues to suffer, garden variety emotional

distress and other related non-medical bill compensatory damages.

       79.       By failing to take prompt and effective remedial action - e.g., adhering to

Plaintiff’s requests for reasonable investigation; reprimanding Plaintiff’s direct

supervisor(s); and/or terminating their employment – Defendant in effect, condoned,

ratified, and/or authorized the harassment, discrimination, and retaliation against

Plaintiff.

       80.       As shown by the foregoing, Defendant’s conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights

of others, including the rights of Plaintiff, thus justifying an award of punitive damages in

an amount sufficient to punish Defendant and/or to deter it and others from like conduct

in the future.

       81.       Plaintiff is entitled to recover reasonable attorneys’ fees associated with the

prosecution of the above-captioned cause of action against Defendant, as provided by the

ADA.

       82.       Plaintiff is entitled to recover costs associated with the prosecution of the

above-captioned cause of action against Defendant, as provided by the ADA.

       WHEREFORE, Plaintiff prays this Honorable Court award Plaintiff damages –

compensatory, nominal, and/or punitive – in such an amount in excess of $25,000.00 as is

deemed fair and reasonable; for reasonable attorney’s fees; for costs; for interest, as




                                                13
                                                                                               Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 14 of 28 PageID #: 25




allowed by law; and for such other and further relief deemed just and proper under the

circumstances.

                   COUNT III: RACE DISCRIMINATION-TANGIBLE
                              EMPLOYMENT ACTION
                              Violation of the TITLE VII

       83.    The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       84.    Plaintiff considers himself to be African American.

       85.    Additionally, due to Plaintiff’s skin color and complexion, Plaintiff is under

information and belief that all reasonable people consider him to be a member of the

African American race.

       86.    Therefore, due to Plaintiff’s race, he is a member of a protected class of

persons under Title VII.

       87.    Plaintiff was subjected to tangible employment actions including, but not

limited to, racial discrimination and being terminated.

       88.    Specifically, with regard to Plaintiff’s constructive discharge claim:

              a.      The deliberate actions of Defendant and its supervisory agents

                      and/or employees, and possibly others, rendered working conditions

                      intolerable for Plaintiff, as a result of Plaintiff’s complaints and

                      grievances regarding racial discrimination;

              b.      These working conditions were outrageous and continuous.

              c.      Defendant knew of and participated in said discriminatory conduct,

                      as Plaintiff made multiple complaints and grievances;


                                              14
                                                                                                Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 15 of 28 PageID #: 26




              d.     Plaintiff gave Defendant a reasonable chance to resolve the problem,

                     and no meaningful remedial actions were taken; and

              e.     Defendant terminated Plaintiff.

       89.    Plaintiff’s complaints about racial discrimination were, at the very least, a

motivating factor in suffering the tangible employment actions.

       90.    As a direct and proximate result of the foregoing, Plaintiff suffered

intentional discrimination – because of his race, in violation of the Title VII – at the

hands of Defendant during the course of Plaintiff’s employment.

       91.    As a direct and proximate result of the actions and/or omissions of

Defendant, Plaintiff has been, and continues to be, deprived of income, as well as other

monetary and non-monetary benefits.

       92.    As a direct and proximate result of the actions and/or omissions of

Defendant, Plaintiff has suffered, and continues to suffer, garden-variety emotional

distress and other related non-medical bill compensatory damages.

       93.    By failing to take prompt and effective remedial action - e.g., heeding

Plaintiff’s complaints and grievances; reprimanding Plaintiff’s direct supervisor(s) and

harasser(s); and/or terminating their employment – Defendant, in effect, condoned,

ratified, and/or authorized the harassment, discrimination, and retaliation against

Plaintiff.

       94.    As shown by the foregoing, Defendant’s conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights

of others, including the rights of Plaintiff, thus justifying an award of punitive damages in


                                             15
                                                                                                   Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 16 of 28 PageID #: 27




an amount sufficient to punish Defendant and/or deter them and others from like conduct

in the future.

       95.       Plaintiff is entitled to recover reasonable attorneys’ fees associated with the

prosecution of the above-captioned cause of action against Defendant, as provided by

Title VII.

       96.       Plaintiff is entitled to recover costs associated with the prosecution of the

above-captioned cause of action against Defendant, as provided by Title VII.

       WHEREFORE, Plaintiff prays this Honorable Court award Plaintiff damages –

compensatory, nominal, and/or punitive – in such an amount in excess of $25,000.00 as is

deemed fair and reasonable; for reasonable attorneys’ fees; for costs; for interest; as

allowed by law; and for such other and further relief deemed just and proper under the

circumstances.




                 COUNT IV: RACE DISCRIMINATION-RETALIATION
                              Violation of Title VII

       97.       The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       98.       Plaintiff considers himself to be a member of the African American race.

       99.       Additionally, due to Plaintiff’s skin color and complexion, Plaintiff is under

information and belief that all reasonable people consider him to be a member of the

African American race.




                                                16
                                                                                                Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 17 of 28 PageID #: 28




       100.   Therefore, due to Plaintiff’s race, he is a member of a protected class of

persons under Title VII.

       101.   Because of his race, Plaintiff has suffered, and continues to suffer, adverse

employment actions, as alleged in this Petition, including, but not limited to, being

subjected to a hostile work environment and having his employment effectively

terminated.

       102.   Specifically, with regard to Plaintiff’s constructive discharge claim,

Defendant retaliated against Plaintiff by:

              a.     Rendering working conditions intolerable for Plaintiff, as a result of

                     Plaintiff’s race;

              b.     Plaintiff’s working conditions were outrageous and continuous.

              c.     Defendant knew of and participated in said discriminatory conduct,

                     as Plaintiff made multiple complaints and grievances;

              d.     Plaintiff gave Defendant a reasonable chance to resolve the problem,

                     and no meaningful remedial actions were taken; and

              e.     Defendant intended to force Plaintiff to quit his job, or at least could

                     reasonably foresee that their actions would cause Plaintiff to quit his

                     job.

       103.   Plaintiff’s complaints about racial discrimination were, at the very least, a

motivating factor in suffering the tangible employment actions.




                                             17
                                                                                                   Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 18 of 28 PageID #: 29




       104.      As a direct and proximate result of the foregoing, Plaintiff suffered

intentional discrimination – because of his race, in violation of Title VII – at the hands of

Defendant during the course of his employment.

       105.      As a direct and proximate result of the actions and/or omissions of

Defendant, Plaintiff has been, and continues to be, deprived of income, as well as other

monetary and non-monetary benefits.

       106.      As a direct and proximate result of the actions and/or omissions of

Defendant, Plaintiff has suffered, and continues to suffer, garden variety emotional

distress and other related non-medical bill compensatory damages.

       107.      By failing to take prompt and effective remedial action - e.g., heeding

Plaintiff’s complaints and grievances; reprimanding Plaintiff’s direct supervisor(s);

and/or terminating their employment – Defendant, in effect, condoned, ratified, and/or

authorized the harassment, discrimination, and retaliation against Plaintiff.

       108.      As shown by the foregoing, Defendant’s conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights

of others, including the rights of Plaintiff, thus justifying an award of punitive damages in

an amount sufficient to punish Defendant and/or to deter it and others from like conduct

in the future.

       109.      Plaintiff is entitled to recover reasonable attorneys’ fees associated with the

prosecution of the above-captioned cause of action against Defendant, as provided by

Title VII.




                                                18
                                                                                             Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 19 of 28 PageID #: 30




      110.   Plaintiff is entitled to recover costs associated with the prosecution of the

above-captioned cause of action against Defendant, as provided by Title VII.

      WHEREFORE, Plaintiff prays this Honorable Court award Plaintiff damages –

compensatory, nominal, and/or punitive – in such an amount in excess of $25,000.00 as is

deemed fair and reasonable; for reasonable attorney’s fees; for costs; for interest, as

allowed by law; and for such other and further relief deemed just and proper under the

circumstances.


September 24, 2019
                                                       /s/EmmaLee A. Wilson
                                                       EmmaLee A. Wilson # 72195
                                                       Nicholas Dudley #62860
                                                       Hollingshead & Dudley
                                                       1114 Main Street
                                                       Blue Springs, MO 64015
                                                       816.224.9500 phone
                                                       816.224.9503 fax
                                                       ndudley@hdtriallawyers.com

                                                       ATTORNEYS FOR PLAINTIFF




                                           19
                                                                                  Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 20 of 28 PageID #: 31
                                                               1911-CC00918
                                                                                  Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 21 of 28 PageID #: 32
                                                                                  Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 22 of 28 PageID #: 33
                                                                                  Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 23 of 28 PageID #: 34
                                                                                  Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 24 of 28 PageID #: 35
                                                                                  Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 25 of 28 PageID #: 36
                                                                                  Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 26 of 28 PageID #: 37
                                                               1911-CC00918
                                                                                  Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 27 of 28 PageID #: 38
                                                                                  Electronically Filed - St Charles Circuit Div - September 24, 2019 - 11:04 AM
Case: 4:20-cv-00901-MTS Doc. #: 1-3 Filed: 07/08/20 Page: 28 of 28 PageID #: 39
